Garland, J.,

delivered the opinion of (he court.
The plaintiff commenced this suit to recover of the defendants a tract of land containing twelve arpents front by forty in depth, situated on the east side of the Bayou Courtableau, in the parish of St. Landry, which he alleges was granted by the Spanish government, and by several conveyances from the grantee, came into the possession of John Colbns, his father, from whom he inherited it. The defendants nnt ^eny fbat the plaintiff had a title to the land in question, but, allege they are the owners of all his right to it; , i j .i , i , , purchased the same at one or more sales made by sheriff of the parish of St. Landry, under several executions issued on judgments obtained against the plaintiff in 1829 and 1830. No irregularity or defect in these sales, is a^eSec^ ol’ proved, and the sheiiff in his deeds, says, he sells and transfers “all the right, title, interest or demand, which the said William C. Collins has or had to said lands, or any Parl ,horeof nt any ,¡me-”
So far as the foots can be gathered from the record, it ap- ,. . ... , pears the plaintiff had two titles, which cover the same piece *77of land, but as the sheriff in describing it in his sale, only mentioned one of the original grants and that the youngest, he wishes to recover back the land under the oldest grant, notwithstanding he has ratified the sales by receiving a balance from the sheriff after the payment of all the executions; and is also bound to warrant the title of the defendants. We are unable to see the slightest foundation for the claim advanced, and, therefore, affirm the judgment of the District Court, with costs.